The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 4, 2014

                                        No. 04-14-00278-CR

                                      Cesar R. SANTELISES,
                                             Appellant

                                                 v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR2907
                             Honorable Melisa Skinner, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

        Appellant’s appeal was dismissed by this court on June 25, 2014, and our mandate issued
on August 25, 2014. See TEX. R. APP. P. 25.2(d) (“The appeal must be dismissed if a
certification that shows the defendant has the right of appeal has not been made part of the record
under these rules.”). On August 29, 2014, appellant filed a pro se letter asking this court to send
him all the records in his case. Appellant does not indicate why he wants the records, but we
presume it is for the purpose of filing a postconviction habeas application. An indigent criminal
defendant is not entitled to a free clerk’s record or reporter’s record once he has exhausted his
state appeals, absent some compelling, recognized reason. In re Strickhausen, 994 S.W.2d 936,
937 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Appellant’s letter and the record
before us do not demonstrate a compelling, recognized reason. Neither federal due process nor
equal protection requires the State to furnish a free record to an indigent prisoner. See United
States v. MacCollom, 426 U.S. 317 (1976); Escobar v. State, 880 S.W.2d 782, 783-84 (Tex.
App.—Houston [1st Dist.] 1993, no pet.).

           Therefore, appellant’s request is DENIED.
     It is so ORDERED on the 4th day of September, 2014.


                                                PER CURIAM


ATTESTED TO:     ____________________________
                 Keith E. Hottle
                 Clerk of Court